CAMPBELL, Judge.
Defendant assigns as error the exclusion of the “Clerk’s Worksheet of Judgment” from the record on appeal. It is contended that this document is inconsistent with the judgment and was altered after term. Defendant argues that this document is necessary to an understanding of the appeal and should have been included in the record on appeal.
 In this jurisdiction it is well-settled law that the trial court alone has the authority to settle for this court what occurred at the trial. State v. Allen, 4 N.C. App. 612, 167 S.E. 2d 505 (1969). The Clerk’s Worksheet is not a part of the record proper. It is, at best, analogous to a stenographer’s notes, and it is clear that such notes cannot replace the trial court in settling what occurred at the trial. State v. Allen, supra. It was not error to exclude the Clerk’s Worksheet of Judgment from the case on appeal. Even if the trial court had allowed the Clerk’s Worksheet to be included in the case on appeal, it could not be used to impeach the record on appeal as settled by the trial judge. 4A C.J.S., Appeal and Error, § 731.
Defendant argues that the Clerk’s Worksheet of Judgment was amended after the term and that this was error. It is sufficient to note that a court of record has the inherent power to amend its records or correct the mistakes of its clerk and no lapse of time will preclude the court from so doing. State v. Cannon, 244 N.C. 399, 94 S.E. 2d 339 (1956). This assignment of error is overruled.
The defendant’s final argument is that there is a variance between the judgment and commitment. Defendant maintains * that a new trial should be granted.
We agree that there is a variance between the judgment and the commitment. In the judgment the active sentence was *582imposed on the charge of driving under the influence of intoxicating liquor, second offense, while the commitment order confined defendant for driving during suspension of his license.
 A valid judgment is the only authority for the lawful imprisonment of a person and when the commitment fails to set forth the judgment correctly it is void and the judgment itself controls. In Re Swink, 243 N.C. 86, 89 S.E. 2d 792 (1955). We do not agree with defendant that the proper remedy for this error is a new trial.
It is hereby ordered that a revised commitment be issued by the Clerk of Superior Court of Chowan County, dated on the date of the original commitment, and effective upon that date, to be substituted for the commitment heretofore issued, and to order the defendant confined on the judgment entered on the plea of guilty to the charge of driving a motor vehicle while under the influence of intoxicating liquor, this being his second offense.
The effect will be that the defendant will receive credit upon the new commitment for the time, if any, heretofore served upon the invalid commitment. State v. Smith, 267 N.C. 755, 148 S.E. 2d 844 (1966).
Modified and affirmed.
Chief Judge Mallard and Judge Brock concur.